Citation Nr: 0527393	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  97-10 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to April 8, 1994, 
for the grant of service connection for a psychiatric 
disorder, on a basis other than clear and unmistakable error 
(CUE) in March 1958 and November 1962 rating decisions 
denying service connection for psychiatric disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for a psychiatric disorder prior to September 20, 
1996.

3.  Entitlement to an initial disability rating in excess of 
30 percent for a psychiatric disorder from September 20, 
1996, to August 25, 1999.

4.  Entitlement to an initial disability rating in excess of 
70 percent for a psychiatric disorder from August 26, 1999.


REPRESENTATION

Appellant represented by:	Steven Nardizzi, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 to 
February 1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2003, the Board issued a decision holding that 
there was no CUE in rating decisions issued in March 1958 and 
November 1962 that denied service connection for psychiatric 
disability.  This decision was affirmed by the United States 
Court of Appeals for Veterans Claims (Court) in May 2005.  

The Board also remanded the issues of entitlement to higher 
initial disability evaluations for the veteran's service-
connected psychiatric disability to the RO in October 2003.  
The requested development has been completed and the case has 
been returned to the Board for further appellate 
consideration.  

The issue of entitlement to an effective date prior to April 
8, 1994, for the grant of service connection for a 
psychiatric disorder is addressed in the REMAND that follows 
the order section of the decision.



FINDINGS OF FACT

1.  Prior to September 20, 1996, the social and industrial 
impairment from the veteran's service-connected psychiatric 
disorder most nearly approximated definite.  

2.  During the period from September 20, 1996, through 
November 6, 1996, the social and industrial impairment from 
the veteran's service-connected psychiatric disorder more 
nearly approximated considerable than definite.  

3.  During the period from November 7, 1996, through August 
25, 1996, the veteran's service-connected psychiatric 
disorder was manifested by occupational and social impairment 
with reduced reliability and productivity; the disability was 
not productive of deficiencies in most areas.  

4.  Since August 26, 1999, the veteran's service-connected 
psychiatric disorder has been manifested by occupational  and 
social impairment with deficiencies in most areas; the 
occupational and social impairment has not more nearly 
approximated total.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for the veteran's 
service-connected psychiatric disorder during the period from 
April 8, 1994, through to September 19, 1996, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.7 (2005).

2.  The criteria for a 50 percent rating for the veteran's 
service-connected psychiatric disorder from September 20, 
1996, through August 25, 1999, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9400 (2005).



3.  The criteria for a rating in excess of 70 percent for the 
veteran's service-connected psychiatric disorder from August 
26, 1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  Through 
the statement of the case and supplements thereto, the 
veteran has been informed of the criteria for evaluating his 
psychiatric disorder.  By letters dated in February 2003 and 
September 2004, he was informed of the evidence required to 
substantiate his claim, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence he should 
submit or the information he should provide if he desired VA 
to obtain the evidence on his behalf.  Although the RO did 
not specifically inform the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide VA with the information and any required 
authorization to enable VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Moreover, all pertinent, available medical records pertaining 
to the veteran's claim have been obtained, and the veteran 
has been afforded appropriate VA examinations.  Neither he 
nor his attorney has identified any outstanding evidence that 
could be obtained to substantiate the claim.  Moreover, in 
March 2005, the veteran submitted a statement noting that he 
had no additional relevant medical evidence to submit.  The 
Board is also unaware of any outstanding evidence that could 
be obtained to substantiate the claim.  

Finally, the Board notes that following compliance with the 
notice and duty to assist requirements of the VCAA and the 
implementing regulations, the RO readjudicated the veteran's 
claim in July 2005.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been adjudicated prior to the provision of the 
required notice.

In sum, the Board is of the opinion that the RO properly 
processed the claim following compliance with the notice 
requirements of the VCAA and that any procedural errors in 
the development and consideration of this claim by the RO 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for evaluating 
generalized anxiety disorder were revised, effective November 
7, 1996.  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
generalized anxiety disorder warrants a 100 rating if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such a fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or if the disorder results in a 
demonstrable inability to maintain or retain employment.

A 70 percent rating is assigned if the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence as to result in severe 
impairment in the ability to obtain or retain employment.

A 50 percent evaluation is assigned if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.    

A 30 percent rating is warranted if the disorder results in 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 10 percent rating is warranted when the manifestations of 
the disability are less than those required for a 30 percent 
rating but there is emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

VA has interpreted "definite" to mean "distinct, 
unambiguous, and moderately large in degree."  VAOPGCPREC 9-
93 (Nov. 9, 1993).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  The emotionally sick veteran with a good 
work record is not to be under evaluated, nor is a veteran to 
be over-evaluated on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400 (2005), a 10 
percent rating is warranted for generalized anxiety disorder 
if there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or where the symptoms are controlled by 
continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9400 (2005).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2005).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  


Analysis

In the present case, service connection for a generalized 
anxiety disorder was granted by rating action dated in July 
1996.  The disability was assigned a noncompensable 
evaluation from April 8, 1994, the effective date of service 
connection.  The veteran appealed the assignment of this 
initial evaluation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In the present case, the RO 
has assigned staged ratings for the veteran's service-
connected generalized anxiety disorder with a 10 percent 
rating effective from April 8, 1994; a 30 percent rating 
effective from September 20, 1996, and a 70 percent rating 
from August 26, 1999.  


Rating in excess of 10 percent prior to September 20, 1996.

In a March 1995 statement, Dr. Edward Moskowitz, a private 
psychologist, noted that the veteran received psychotherapy 
from 1992 to 1993 after presenting with depression, anxiety, 
and specific phobia type of behavior.  The veteran also had a 
general inability to adequately adapt to changes in life.  He 
continued to reexperience traumatic events in a variety of 
ways.  He reacted in a severe manner to being places that he 
did not want to be or places that he had no control over.  He 
had phobias, such as an inability to board a train to reach 
his destination, that prevented him from making an adequate 
adjustment to employment and social situations.  He was 
fearful in almost all aspects of function and felt weak.  
Despite treatment, he continued to experience depression, 
anxiety, difficulty concentrating, emotional lability, and 
some phobic behaviors.  

Similarly, in a March 1995 statement, Dr. Y. Moadel, a 
private physician, noted that he had treated the veteran from 
February 1983 to July 1993 for symptoms of periodic 
depression, anxiety, phobias of going through a tunnel, 
insomnia, an inability to function at times, and lack of 
confidence.  He was treated with psychotherapy, 
antidepressants, and antianxiety medication.  

At a hearing before an RO hearing officer in June 1996, the 
veteran reported periodic treatment for psychiatric problems.  
He found himself pulling away from people and isolating 
himself.  He reported that he was recently terminated from a 
mortgage banking company due in part to his psychiatric 
condition.  The veteran got along with his wife and five 
children.  He reported sudden panic attacks.  While he had 
problems finishing tasks, he had no problems getting to work 
on time.  He reported that he got angry very quickly.  He was 
tense and found it difficult to relax.  

The evidence for this period shows definite impairment in the 
ability to establish effective and wholesome relationship 
with people and psychoneurotic symptoms productive of 
definite industrial impairment.  The veteran's phobias were 
such that he was unable to make an adequate adjustment to 
employment and social situations and he was fearful in all 
aspects of function.  Accordingly, the criteria for a 30 
percent disability evaluation are met for the initial 
evaluation period prior to September 20, 1996.  

With respect to whether a rating in excess of 30 percent is 
warranted, the Board notes that the evidence does not show 
that the social impairment from the disorder more nearly 
approximated considerable than definite during the period 
prior to September 20, 1996.  Despite being isolative, the 
veteran remained married to his wife for many years and got 
along with her and his children.  While he was recently 
terminated from his job, subsequent evidence shows he was 
able to find additional employment.  Furthermore, he reported 
that while having difficulty finishing tasks, he had no 
problems getting to work on time.  Accordingly, an evaluation 
in excess of 30 percent is not warranted during the period 
prior to September 20, 1996.


Rating in excess of 30 percent from September 20, 1996, to 
August 25, 1999

In the Board's opinion, under the former and current 
criteria, the manifestations of the disability during this 
period most nearly approximate the criteria for a 50 percent 
evaluation.  

The only pertinent medical evidence of record for this period 
is the report of a VA compensation and pension examination on 
September 20, 1996.  At that time, the veteran reported that 
he had remained married to his wife since 1958.  He lived 
with his wife and son.  He had been unemployed for three 
months and gave a history of anxiety, depression, and 
sleeping problems since service.  Since 1991, he had been 
taking psychiatric medication.  On examination, the veteran 
was alert and oriented in all spheres.  He speech was 
coherent.  His mood was dysphoric and anxious with insomnia.  
He reported an occasional panic episode and fear.  However, 
he denied hallucinations or delusions.  His memory and 
concentration were fair.  His judgment was not disturbed and 
he denied any dangerous ideation.  Dysthymic disorder and 
generalized anxiety disorder were diagnosed.  A GAF score of 
59 was provided.  This score is consistent with moderate 
symptoms.

While the evidence shows social and industrial impairment 
justifying a 50 percent evaluation, the evidence does not 
show that the social and industrial impairment more nearly 
approximated severe or deficiencies in most areas, as 
required under the former or current criteria for a 70 
percent evaluation.  As noted above, the veteran remained 
married to his wife for over 35 years.  While he was 
unemployed at the time of the September 1996 examination, the 
report of subsequent VA examination in 2003 shows that he was 
able to obtain employment before retiring when eligible for 
Social Security retirement benefits in 1999 and the veteran 
in a letter to his Senator dated in October 2004 noted that 
he had served for 35 years in a volunteer fire department.  
Accordingly, the disability does not warrant an evaluation in 
excess of 50 percent during this period.  

Rating in excess of 70 percent from August 26, 1999

After a review of the evidence, the Board finds that the 
rating in excess of 70 percent is not warranted during the 
period beginning August 26, 1999.  

During VA examination on August 26, 1999, the veteran 
reported occasional private psychological treatment for 
anxiety and depression.  He was taking psychiatric 
medication.  He had stopped seeing his private psychiatrist 
for financial reasons.  He reported pervading anxiety.  While 
his medication helped control his symptoms, he still 
experienced feelings of doom and gloom.  He reported that his 
anxiety had worsened since his last examination.  His anxiety 
was more persistent and had worsened when his friend killed 
himself while talking to the veteran over the phone.  At that 
time, the veteran reportedly went into an acute panic attack.  
The veteran saw his private psychologist regularly for six to 
seven weeks "until the crisis was over."  On examination, 
the veteran displayed mild psychomotor retardation.  His 
affect was mildly restricted and slightly dysphoric in mood.  
The veteran had no active suicidal or homicidal ideas.  
Similarly, no delusions or hallucinations were elicited.  His 
fund of knowledge and information was fair and his 
intelligence was average.  He was able to perform simple 
calculations and abstract similarities.  His judgment and 
insight were present.  Diagnoses of dysthymia and generalized 
anxiety disorder were rendered.  The examiner assigned a GAF 
score of 50.  

During a hearing before an RO hearing officer in November 
1999, the veteran reported that he was not undergoing any 
current psychiatric treatment.  He reported difficulty 
interacting with people.  He spent his days "fiddling around 
the house."  He tried to help his community out and had 
worked with Boy Scouts occasionally.  He felt that his 
relationships with his wife and kids were good.  He had 
worked for a finance company for 28 years and last worked 
full time in 1997.  

The report of a VA examination in March 2003 indicates that 
the veteran retired in 1998 or 1999 after holding a series of 
jobs with finance companies as a manager.  He was reassigned 
to a less desirable location following psychiatric problems 
in the early 1980s.  He reported frequent arguments with his 
supervisors.  He felt that he knew how to run the company 
better than they did.  He stopped working in 1999 when he 
reached the age for Social Security retirement benefits.  
However, he continued to work on a volunteer basis as 
treasurer for a local fire department and as a paid 
pallbearer.  He reported a significant discomfort when 
dealing with new situations, although he reported missing few 
work days because of anxiety or panic attacks.  The veteran 
remained in a stable marriage.  He spent most of his time 
online or watching television.  He also worked in his garden 
and performed odd jobs around the house.  He went out 
occasionally and had a few friends he saw irregularly.  He 
attended monthly meetings at the volunteer fire department 
and had recently decided to run for reelection as treasurer 
despite his feelings of discomfort and anxiety.  The veteran 
related significant anxiety that prompted him to reenter 
psychotherapy and increase his medication.  His psychotherapy 
ended in January 2003 after he and his psychologist decided 
he was in control of his worries and anxiety.  

The veteran reported prolonged periods of heightened anxiety 
with accompanying insomnia, irritability, impaired 
concentration, and low-level panic attacks.  He described 
intervals during which these symptoms were in relative 
remission.  However, he reported persistent phobic fears of 
driving over bridges or being in enclosed spaces.  He was 
generally able to work through his anxiety and did not avoid 
situations that trigger anxiety.  

On examination, the veteran was oriented in all spheres and 
made good eye contact during the interview.  He displayed 
appropriate behavior.  His mood was irritable and he reported 
frustration with the structure of the interview.  His affect 
was congruent.  There was no impairment of communication or 
thought process.  His speech was spontaneous, goal oriented, 
and without evidence of formal thought disorder.  He denied 
hallucinations and delusions.  He also denied current 
suicidal or homicidal ideations, intentions, or plans.  His 
long and short-term recall were grossly intact.  His 
attention and concentration were adequate for the interview.  
He reported adequate maintenance of personal hygiene and 
effective management of finances, dress, diet, and other 
activities of daily living.  Judgment and insight were 
present.  The examiner noted that the veteran's recent job 
changes did not appear to be connected to symptoms of 
generalized anxiety disorder.  Instead, they appeared to be 
due to his assertiveness in pursuing his own agenda which put 
him in conflict with supervisors.  The veteran did indicate 
significant fears and worries associated with relatively 
minor difficulties at work as an unpaid treasurer for the 
fire department.  However, he would continue on the job 
despite his anxiety.  The examiner opined that the veteran's 
physical employment did not appear to be affected by his 
anxiety symptoms and the veteran reported no difficulty being 
a part-time pallbearer.  A GAF score of 55 was assigned based 
on intermittent periods of inability to perform occupational 
tasks due to anxiety and occasional panic attacks, chronic 
sleep impairment, and irritability.  His GAF scores during 
the past year ranged from 42 to 55.  The lower score being 
assigned due to his reports of significant impairment of 
concentration and more frequent panic attacks associated with 
his job from August 2002 to January 2003. 

An April 2003 statement from Dr. Moskowitz indicates that he 
was unable to release the veteran's treatment records.  
However, the veteran had been seen since 1992 with a long 
history of significant emotional disturbance.  He had 
uncontrolled panic attacks despite medication.  He also had 
serious generalized anxiety.  He ruminated and was often 
depressed, irritable, and negativistic.  It was noted that 
the veteran had a history of suicidal ideation with one 
suicide attempt.  The veteran was unable to travel at times 
due to fears and inability to sustain attention for a 
significant period of time.  

In an October 2004 letter to his Senator, the veteran 
indicated that he had just completed 35 years of service with 
a volunteer fire department.  He had risen to the rank of 
Assistant Chief Fire Inspector and was a decorated 
firefighter.  

In December 2004, the veteran was afforded a VA compensation 
and pension examination.  The veteran had had no recent 
psychiatric hospitalization.  He reported an exacerbation of 
depressed mood and anxiety following knee surgery in May 2003 
for which he was prescribed medication from his private 
physician.  He continued the medication until January 2004 
noting a substantial remission of his depressed mood.  In 
August 2004, he experienced a recurrence of depressed mood 
and heightened anxiety.  At that time, he was placed on 
medication again.  He did not report any recurrence of panic 
attacks that were noted during previous examination.  The 
veteran reported that he retired in 1999 as a self-employed 
loss adjuster.  He did not attribute his retirement to his 
psychiatric symptoms.  He continued to serve as treasurer for 
a volunteer fire department.  In the past he suffered bouts 
of anxiety when he was interviewed about a fireman's 
insurance claim.  He continued to work as treasurer despite 
this anxiety and attended weekly meetings at the fire 
station.  He occasionally worked as a pallbearer, but had to 
refuse some work after cutting his arm.  He lived with his 
wife and visited his children and grandchildren regularly.  
He took occasional trips out of state despite preparatory 
anxiety.  He tended to not socialize with others and watched 
a great deal of television.  He depressed mood was partially 
relieved with medication.  

The veteran complained of chronic worry, especially about 
health problems.  He described a great deal of anxiety when 
he had work or social obligations.  He also continued to 
experience some discomfort when he goes into enclosed spaces 
or drives.  He had chronically depressed mood and felt as 
though he had nothing to look forward to since he stopped 
working.  He denied suicidality.  The veteran did not report 
significant effects of his psychiatric symptoms on his 
ability to work; however, he noted anxiety and discomfort 
when attending meeting at the fire station.  

On examination, the veteran was casually dressed and 
appropriately groomed.  He was alert and oriented in all 
spheres.  He made good eye contact and displayed appropriate 
behavior.  His mood was euthymic and his affect was broad and 
appropriate.  He did not report suicidal or homicidal 
ideation, intent, or plan, and he denied any history of 
assaultiveness.  He displayed no impairment of communication 
or thought process.  His speech was spontaneous and relevant 
with normal rate and rhythm.  His thinking was logical, goal 
oriented, and without evidence of a formal thought disorder.  
His long and short-term recall were grossly intact.  His 
attention and concentration were adequate.  He reported 
adequate maintenance of personal hygiene and competent 
management of finances, diet, and other activities of daily 
living.  He did not report panic attacks, phobias, obsessive 
thoughts, or rituals that interfered with functioning.  He 
noted some sleep disturbance associated with a prostate 
condition.  His judgment and insight were present.  
Generalized anxiety disorder was diagnosed with assignment of 
a GAF score of 55 reflecting chronic worry, depressed mood, 
preparatory anxiety, and moderate social withdrawal.  It was 
estimated that his GAF scores ranged from 51 to 57 during the 
past year.  

The evidence set forth above does not show occupational and 
social impairment more nearly approximating total than the 
deficiencies in most areas contemplated by the assigned 
evaluation.  While the veteran was not working full time, he 
volunteered as a treasurer for the fire department during 
this period.  Despite complaints of discomfort when dealing 
with new situations, he reportedly missed few days due to his 
anxiety or panic attacks.  The evidence does not show gross 
impairment in thought processes or communication.  Similarly, 
he did not have persistent delusions or hallucinations.  His 
behavior was not grossly inappropriate.  Despite a past 
history of a suicidal attempt, the evidence does not show a 
persistent danger of hurting himself or others.  On the 
contrary, there is no evidence that the veteran had suicidal 
ideations during the period beginning August26, 1999.  He had 
adequate maintenance of his personal hygiene.  There is no 
evidence of disorientation to time or place and no evidence 
of memory loss for names of close relatives, own occupation, 
or own name. 

Accordingly, an evaluation in excess of 70 percent is not 
warranted during the period beginning August 26, 1999.  


ORDER

A 30 percent rating, but not higher, for a psychiatric 
disorder is granted for the initial evaluation period prior 
to September 20, 1996.

A 50 percent rating, but not higher, for a psychiatric 
disorder is granted for the period from September 20, 1996, 
to August 25, 1999.

A rating in excess of 70 percent for psychiatric disorder is 
denied for the period from August 26, 1999.


REMAND

By rating action in June 1996, the RO granted service 
connection for the veteran's generalized anxiety disorder 
effective from April 8, 1994.  Thereafter, in April 1997, a 
statement was received from the veteran's former 
representative noting that the veteran disagreed with the 
effective date assigned for the grant of service connection.  
The first statement of the case or supplemental statement of 
the case addressing the issue of entitlement to an earlier 
effective date for service connection for a psychiatric 
disorder on a basis other than CUE in March 1958 and November 
1962 rating decisions was promulgated in July 2005.  

While the record reflects that the veteran has not filed a 
substantive appeal on this earlier effective date issue, the 
Board notes that he was not informed of the requirement that 
he do so.  VA is required to furnish the appellant and his 
representative with information on the right to file, and 
time limit for filing, a Substantive Appeal; information on 
hearing and representation rights; and a VA Form 9, "Appeal 
to Board of Veterans' Appeals."  See 38 C.F.R. § 19.30 
(2004).  On remand, the RO or the AMC should inform the 
veteran of the requirements to perfect an appeal with respect 
to the issue of entitlement to an earlier effective date for 
the grant of service connection for a psychiatric disorder on 
a basis other than CUE.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:

The veteran and his representative should 
be properly notified of the requirements 
to perfect an appeal with respect to the 
issue of entitlement to an effective date 
prior to April 8, 1994, for the grant of 
service connection for an psychiatric 
disorder on a basis other than CUE in 
March 1958 and November 1962 rating 
decisions denying service connection for 
psychiatric disability.  

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


